DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 18 has withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 10, 14, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (U.S. 2014/0360744).
In regards to claim 1: Lawrence discloses an impact driver (fig. 1), comprising: a housing (42); a motor (54) housed in the housing; a drive system including a hammer (53) and an anvil (52, see at least paragraph 97); a bit holder assembly (see at least paragraph 97 torqueing member also include a section for receiving a bit or socket); and a sound damping material which reduces sound produced by the impact driver (see at least paragraph 137).
In regards to claim 5. Lawrence discloses The impact driver of claim 1, Lawrence further discloses wherein the sound damping material is adjacent to the anvil (see at least paragraph 137 adjacent on the portion of the housing adjacent the anvil and hammer).
In regards to claim 6. Lawrence discloses The impact driver of claim 1, Lawrence further discloses wherein the sound damping material is adjacent to the hammer (see at least paragraph 137 adjacent on the portion of the housing adjacent the anvil and hammer).
In regards to claim 9. Lawrence discloses The impact driver of claim 1, Lawrence further discloses wherein the sound damping material is configured to absorb vibration from one or more parts of the impact driver (see at least paragraph 137).
In regards to claim 10. Lawrence discloses An impact driver (fig. 1), comprising: a housing (42); a motor (54) housed in the housing; a drive system (54 see at least fig. 3) including a hammer (53) and an anvil (52); a bit holder assembly (see at least paragraph 97 torqueing member 52 also includes a section for receiving a bit or socket); and a sound damping material that is configured to absorb vibration from one or more parts of the impact driver (see at least paragraph 137 a coating for absorbing vibration and sound maybe on the housing or handle).
In regards to claim 14. Lawrence discloses The impact driver of claim 10, wherein the sound damping material is adjacent to the anvil (see at least paragraph 137 adjacent on the portion of the housing adjacent the anvil and hammer).
In regards to claim 15. Lawrence discloses The impact driver of claim 10, wherein the sound damping material is adjacent to the hammer (see at least paragraph 137 adjacent on the portion of the housing adjacent the anvil and hammer).
In regards to claim 20.  Lawrence discloses The impact driver of claim 14, wherein the sound damping material is adjacent to the hammer (see at least paragraph 137 adjacent on the portion of the housing adjacent the anvil and hammer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,7,11,16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. 2014/0360744) in view of Brannstrom (U.S. 5,445,232).
In regards to claim 2. Lawrence discloses The impact driver of claim 1, Lawrence does not disclose wherein the sound damping material is inside the housing. 
Brannstrom teaches a sound damping material (33) is inside the housing (11 see at least fig. 1, 2, 3). 
 It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lawrence such that the sound damping material is applied to the inside of the housing as disclosed by Brannstrom such that the sound damping material surrounds the breaking hammer for the purpose of dampening the sound generated by the hammer see at least col lines 60-65 as such one of ordinary skill in the art would recognize that the sound dampening material being closer to the sound generating mechanism would better perform reducing the sound emitted.
In regards to claim 7. Lawrence discloses The impact driver of claim 1, Lawrence does not disclose wherein the sound damping material is on an interior of the housing.
Brannstrom teaches a sound damping material (33) is inside the housing (11 see at least fig. 1 , 2, 3). 
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lawrence such that the sound damping material is applied to the inside of the housing as disclosed by Brannstrom such that the sound damping material surrounds the breaking hammer for the purpose of dampening the sound generated by the hammer see at least col lines 60-65 as such one of ordinary skill in the art would recognize that the sound dampening material being closer to the sound generating mechanism would better perform reducing the sound emitted.
In regards to claim 11. Lawrence discloses The impact driver of claim 10, Lawrence does not disclose wherein the sound damping material is inside the housing.
Brannstrom teaches a sound damping material (33) is inside the housing (11 see at least fig. 1 , 2, 3).
 It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lawrence such that the sound damping material is applied to the inside of the housing as disclosed by Brannstrom such that the sound damping material surrounds the breaking hammer for the purpose of dampening the sound generated by the hammer see at least col lines 60-65 as such one of ordinary skill in the art would recognize that the sound dampening material being closer to the sound generating mechanism would better perform reducing the sound emitted.
In regards to claim 16. Lawrence discloses The impact driver of claim 10, Lawrence does not disclose wherein the sound damping material is on an interior of the housing.
Brannstrom teaches a sound damping material (33) is inside the housing (11 see at least fig. 1 , 2, 3). 
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lawrence such that the sound damping material is applied to the inside of the housing as disclosed by Brannstrom such that the sound damping material surrounds the breaking hammer for the purpose of dampening the sound generated by the hammer see at least col lines 60-65, as such one of ordinary skill in the art would recognize that the sound dampening material being closer to the sound generating mechanism would better perform reducing the sound emitted. 
Claim(s) 8 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. 2014/0360744) in view of Vito (U.S. 2016/0377139).
In regards to claim 8. Lawrence discloses The impact driver of claim 1, Lawrence does not disclose wherein the sound damping material is a sound damping tape.
Vito teaches a sound damping material is a sound damping tape (see at least paragraphs 33, 80, and paragraph 184).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lawrence with the teachings of Vito such that the tape taught by Vito is used in place of the coating as taught by Lawrence Vito discloses in at least paragraph 184 that the sound/vibration dampening tape of the invention maybe used on at least the handles of tool which is one of the same purposes of the coating of Lawrence as such one of ordinary skill in the art would have found it obvious to substitute one known material for another to accomplish the same function of reducing sounds and vibrations.
In regards to claim 17. Lawrence discloses The impact driver of claim 10, Lawrence does not disclose wherein the sound damping material is a sound damping tape.
Vito teaches a sound damping material is a sound damping tape (see at least paragraphs 33, 80, and paragraph 184).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Lawrence with the teachings of Vito such that the tape taught by Vito is used in place of the coating as taught by Lawrence Vito discloses in at least paragraph 184 that the sound/vibration dampening tape of the invention maybe used on at least the handles of tool which is one of the same purposes of the coating of Lawrence as such one of ordinary skill in the art would have found it obvious to substitute one known material for another to accomplish the same function of reducing sounds and vibrations.


Allowable Subject Matter
Claims 3, 4, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731